DETAILED ACTION
 	 			Notice of Pre-AIA  or AIA  Status	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statements
 	The information disclosure statements (IDSs) submitted on 5/4/21, 5/4/21, 8/10/21; and 11/11/22 were filed before the mailing date of the first Office Action on the merits.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have being considered and entered by the examiner.

Status of the Claims
 	Claims 47-66 are pending in the application.
Allowable Subject Matter
 	Claims 47-66 are considered allowable over the prior art of record, subject to the Obviousness Type Non-Statutory Double Patenting rejection presented below.

The following is a statement of reasons for the indication of allowable subject matter:  
	The closest prior art of record is Falconer (US 2008/0051743 A1); Murray (US 2011/0028924 A1); and Pelican/Parfitt (GB 2346328 A).  


    PNG
    media_image1.png
    479
    339
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    280
    282
    media_image2.png
    Greyscale
 	As to independent claims 47, 54, and 62, Falconer discloses a medical device (ostomy pouch 10 ; Fig.1; Abstract) comprising: 	a first wall 12 and a second wall 14, pair of walls 12,14 or pouch 12/14  (Fig. 1, ostomy pouch 10 with front 12 and rear walls 14 with cavity between Fig.9a; [0061])  		[the walls] joined to the first wall 12 (Fig.1: walls 12,14 welded along a common periphery 16; [0061]) such that a cavity is formed therebetween (Fig. 1, ostomy pouch 10 with front 12 and rear walls 14 with cavity between Fig.9a; [0061]); 		the cavity having an outlet opening formed at a proximal end of the medical device (an outlet 22  [0064], Figs. 1-5);  	1st, 1st and 2nd, or at least one, deformable reinforcing member(s) 32,34 attached to the first or second walls or to opposing exterior surfaces of said opposing walls (1st and 2nd reinforcing members 32, 34 attached to front and rear wall 12, 14, respectively, of pouch at or near opening 22; [0066]); 


 		wherein the 1st, 2nd, or each reinforcing members 32,34 is deformable by 
    PNG
    media_image3.png
    400
    281
    media_image3.png
    Greyscale
manual application of pressure to lateral edges to radially distend the outlet opening  (Fig.6 [0066], [0068]), so as to radially distend the outlet opening (where reinforcing members distend adopting various different radii; [0069], Fig. 6).



    PNG
    media_image4.png
    481
    508
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    440
    184
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    457
    650
    media_image6.png
    Greyscale
	Murray teaches an ostomy pouch 10 comprising opposing walls 12,14 with a cavity (between 12, 14) and joined at peripheries Fig.7 [0028],ll.2-5; [0051],ll.4-6, and tapering to an outlet opening 26 [0034],ll.4-5 at the proximal end (as bottom end opposite top end with stoma opening 18 Fig.7 [0029],ll.1-3); and  	at least one reinforcing member 70,72 (1st, 2nd fastener parts 70,72 Fig.6-8 [0053],ll.3-5) attached to exterior surface of one of the opposing walls 12 or 14 Fig.7 [0054],ll.5-8; or 1st 70 and 2nd 72 deformable reinforcing members Fig.6,8 attached to opposing exterior surfaces of said opposing walls 12,14 Fig.7 [0054],ll.5-8, the reinforcing members 70,72 offset from each other along a longitudinal axis Fig.6,8; 	wherein:
 	a 1st reinforcing member 70 positioned near the outlet opening 26 Fig.6-7, wherein the 1st reinforcing member 70 comprises distal corners Fig.6,8 [0058],ll.12-14 (where proximal end defined as bottom of pouch with opening as recited in claim 47); and  	wherein the 1st reinforcing member 70 comprises distal/top corners [without void space] Fig.6,8 [0058],ll.12-14; and wherein the 2nd reinforcing member 72 comprises proximal/bottom corners [without void space] Fig.6-8 [0058],ll.12-14.
	Pelican/Parfitt teaches of a drainable ostomy pouch with reinforcing strips (Fig. 4, strips 40,41) adjacent to the opening of the pouch (abstract; Page 5, lines 32-37, Fig. 4).
  	However, as to independent claims 47, 54, and 62, Falconer, Murray, and/or Pelican/Parfitt fail to teach or fairly suggest:  	wherein the first deformable reinforcing member includes at least one first notch formed in at least one lateral edge thereof, and  	wherein each notch is configured to receive a portion of a user's digit to facilitate manual application of pressure to said lateral edges. 	 	It would not have been obvious to one of ordinary skill in the art as of the effective filing date to modify Falconer, Murray, and/or Pelican/Parfitt to provide the above combination, as Falconer, Murray, and/or Pelican/Parfitt fail to teach or fairly suggest this combination.  One of skill would not have been motivated to provide this combination, as Falconer, Murray, and/or Pelican/Parfitt fail to provide any teaching or suggestion of providing the above combination.


Double Patenting
Non Statutory Obviousness Type Double Patenting
 	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to:  
 	www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
 	Claims 47-66 are rejected on the ground of nonstatutory double patenting over claims 1, 13, and 20-22 of US Patent No. 11,039,950 B2 (‘950) (issued from parent application 15/768433).  
	As to Claims 47-66, claims 1, 13, and 20-22 of ‘950 teach or suggest the claimed delivery and fluid storage bridge, as follows:

Clm
47
48
49
50
51
52
53
54
55
56
57
58
59
60
60
61
‘950
1
1
1
1
1
1
1
20,13
20
21
22
20
21
20
20
20

















Clm
62
63
64
65
66











‘950
20,
13
20,
21
20
20,21
20,13













 	The differences between present claims and the claims of ‘950 claims do not identically recite each element of current claims (e.g., using substantially similar but not identical terms; different elements are in different claims; and/or different combinations of elements).  
 	However, the ‘950 claims teach or suggest each element of the current claims, as listed above, such that the present claims would have been obvious over the ‘950 claims to one of ordinary skill in the art at the time of the present invention.  	A two-way test is not to be applied in the present cases as Applicant could have filed the claims in a single application and there was no administrative delay. In re Berg, 46 USPQ2d 1226 (Fed. Cir. 1998) (“The two-way exception can only apply when the applicant could not avoid separate filings, and even then, only if the PTO controlled the rates of prosecution to cause the later filed species claims to issue before the claims for a genus in an earlier application . . . In Berg’s case, the two applications could have been filed as one, so it is irrelevant to our disposition who actually controlled the respective rates of prosecution.”). In the absence of administrative delay, a one-way test is appropriate. In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993). Unless the record clearly shows administrative delay by the Office and that applicant could not have avoided filing separate applications, the examiner may use the one-way obviousness determination and shift the burden to applicant to show why a two-way obviousness determination is required.
 	One would be motivated to provide each element of the present claims from the ‘950 claims, as they both relate to the same type of device with the same elements for the same purpose and function in the same field of endeavor.

	A two-way test is not to be applied in the present cases as Applicant could have filed the claims in a single application and there was no administrative delay. In re Berg, 46 USPQ2d 1226 (Fed. Cir. 1998) (“The two-way exception can only apply when the applicant could not avoid separate filings, and even then, only if the PTO controlled the rates of prosecution to cause the later filed species claims to issue before the claims for a genus in an earlier application . . . In Berg’s case, the two applications could have been filed as one, so it is irrelevant to our disposition who actually controlled the respective rates of prosecution.”). In the absence of administrative delay, a one-way test is appropriate. In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993). Unless the record clearly shows administrative delay by the Office and that applicant could not have avoided filing separate applications, the examiner may use the one-way obviousness determination and shift the burden to applicant to show why a two-way obviousness determination is required. 
 	One would be motivated to provide each element of the present claims from the ‘523 claims, as they both relate to the same type of device with the same elements for the same purpose and function in the same field of endeavor.


Conclusion
   	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. The references provided on the attached PTO Form 892 are considered relevant to Applicants’ disclosure and are cited to show further the general state of the art.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to: GUY K. TOWNSEND whose telephone number is (571) 270-3689.  The examiner can normally be reached Mon. - Fri., 11 am to 6 pm Eastern Time.  The direct fax number is (571) 270-4689.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NICHOLAS WEISS, can be reached on 571-270-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GUY K TOWNSEND/Primary Examiner, Art Unit 3781